Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 1 of 34 PagelID 23

FILED IN OPEN COURT
1-4-2014
UNITED STATES DISTRICT COURT ~ CLERK. U. S. DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA __ MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr- [13 °O* 3UTST
KYLE MARCOTTE
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, the United States Department of Justice, Criminal Division, Fraud
Section (“Fraud Secton”) (hereinafter collectively “government” or the
“United States”), and the defendant, KYLE MARCOTTE, and the attorneys
for the defendant, Henry M. Coxe, III, and Allan F. Brooke II, The Bedell
Firm, mutually agree as follows:
A.  Particularized Terms
he Count(s) Pleading To
The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with Conspiracy to Commit
Money Laundering, in violation of Title 18, United States Code, Sections

1956(h) and 1956(a)(1)(A)(i).

Defendant’s Initials Kr AF P+OESA / . 3 J)
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 2 of 34 PageID 24

2. Maximum Penalties

Count One carries a maximum sentence of 20 years of imprisonment, a
fine of $500,000 or twice the value of the property involved in the transactions
forming the basis of this conspiracy charge, a term of supervised release of up
to 3 years, and a special assessment of $100 per felony count for individuals.
With respect to certain offenses, the Court shall order the defendant to make
restitution to any victim of the offense(s), and with respect to other offenses,
the Court may order the defendant to make restitution to any victim of the
offense(s), or to the community, as set forth below.

3, Elements of the Offense(s)

The defendant acknowledges understanding the nature and elements of
the offense(s) with which defendant has been charged and to which defendant
is pleading guilty. The elements of Count One are:

First: Two or more people agreed to try to accomplish a

common and unlawful plan to violate 18 U.S.C. §
1956(a)(1)(A)(@); and

Second: The Defendant knew about the plan’s unlawful purpose
and voluntarily joined in it.

4. Indictment Waiver
The defendant will waive the right to be charged by way of indictment

before a federal grand jury.

ff
Defendant’s Initials Kv 2
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 3 of 34 PagelD 25

5. No Further Charges

If the Court accepts this plea agreement, the United States Attorney's
Office for the Middle District of Florida and the Fraud Section agree not to
charge the defendant with committing any other federal criminal offenses
known to the United States at the time of the execution of this agreement.

6. Chapter Two Base Offense Level Stipulation

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States and the
defendant agree to jointly recommend to the Court that the defendant's
Chapter Two base offense level be calculated at 8 pursuant to USSG §
2S1.1(a)(2). The parties understand that such a joint recommendation is not
binding on the Court, and if not accepted by this Court, neither the United
States nor the defendant will be allowed to withdraw from the plea agreement,
and the defendant will not be allowed to withdraw from the plea of guilty.

ds Chapter Two and Three Calculations — Stipulation

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States and the
defendant agree to jointly recommend to the Court that the defendant's
Chapter Two and Three guidelines scoring is as follows:

Loss - 2B1.1(b)(1)(L): + 22 level increase

1956 Conviction — 2S1.1(b)(2)(B): + 2 level increase

Acceptance of Responsibility — 3E1.1: - 3 level decrease

Defendant’s Initials km 3
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 4 of 34 PagelID 26

Total Offense Level (TOL): 29

The parties understand that such an estimate is not binding on the
Court, and if the Court calculates the loss differently, neither the United States
nor the defendant will be allowed to withdraw from the plea agreement, and
the defendant will not be allowed to withdraw from the plea of guilty.

8. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse information
is received suggesting such a recommendation to be unwarranted, the United
States will recommend to the Court that the defendant receive a two-level
downward adjustment for acceptance of responsibility, pursuant to USSG
§ 3E1.1(a). The defendant understands that this recommendation or request is
not binding on the Court, and if not accepted by the Court, the defendant will
not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level prior
to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.4., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional

level. The defendant understands that the determination as to whether the

Defendant’s Initials kl 4
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 5 of 34 PagelD 27

defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States, and the
defendant agrees that the defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

9. Cooperation - Substantial Assistance to be Considered

The defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as “substantial assistance” in accordance with the policies of the
United States, warranting the filing of a motion at the time of sentencing
recommending (1) a downward departure from the applicable guideline range
pursuant to USSG § 5K1.1, or (2) the imposition of a sentence below a

statutory minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. Ifthe

Defendant’s Initials Kn 5
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 6 of 34 PagelD 28

cooperation is completed subsequent to sentencing, the government agrees to
consider whether such cooperation qualifies as "substantial assistance" in
accordance with the policies of the United States, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether “substantial assistance” has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States, and the defendant agrees that defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

10. Use of Information - Section 1B1.8

Pursuant to USSG § 1B1.8(a), the United States agrees that no self-
incriminating information which the defendant may provide during the course
of the defendant's cooperation and pursuant to this agreement shall be used in
determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG § 1B1.8(b).

11. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of the defendant's cooperation and

any other mitigating circumstances indicative of the defendant's rehabilitative

Defendant’s Initials EM 6
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 7 of 34 PageID 29

intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly provide
incomplete or untruthful testimony, statements, or information pursuant to
this agreement, or should the defendant falsely implicate or incriminate any
person, or should the defendant fail to voluntarily and unreservedly disclose
and provide full, complete, truthful, and honest knowledge, information, and
cooperation regarding any of the matters noted herein, the following
conditions shall apply:

(1) The defendant may be prosecuted for any perjury or false
declarations, if any, committed while testifying pursuant to this agreement, or
for obstruction of justice.

(2) The United States may prosecute the defendant for the
charges which are to be dismissed pursuant to this agreement, if any, and may
either seek reinstatement of or refile such charges and prosecute the defendant
thereon in the event such charges have been dismissed pursuant to this
agreement. With regard to such charges, if any, which have been dismissed,

the defendant, being fully aware of the nature of all such charges now pending

Defendant’s Initials k Wh 7
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 8 of 34 PagelID 30

in the instant case, and being further aware of defendant's rights, as to all
felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by rescission of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for any
offenses set forth herein, if any, the prosecution of which in accordance with
this agreement, the United States agrees to forego, and the defendant agrees to
waive the statute of limitations and any speedy trial claims as to any such
offenses.

(4) The government may use against the defendant the

defendant's own admissions and statements and the information and books,

Defendant’s Initials IW 8
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 9 of 34 PagelD 31

papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the guilty
pleas to those counts to which the defendant hereby agrees to plead in the
instant case but, in that event, the defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

12. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and
voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to Title 18, United States Code, Section 982(a)(1), whether
in the possession or control of the United States, the defendant, or defendant's
nominees. The assets to be forfeited specifically include, but are not limited
to, the following: the $10,220,281.42 in proceeds the defendant admits he
obtained, as the result of the commission of the offense(s) to which the
defendant is pleading guilty.

The defendant acknowledges and agrees that (1) the defendant obtained

$10,220,281.42 as a result of the commission of the offense(s) and (2) as a

Defendant’s Initials KW } 9
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 10 of 34 PagelD 32

result of the acts and omissions of the defendant, the proceeds not recovered
by the United States through the forfeiture of the directly traceable assets listed
herein have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence. Therefore, the defendant
agrees that, pursuant to Title 21, United States Code, Section 853(p), the
United States is entitled to forfeit any other property of the defendant
(substitute assets), up to the amount of proceeds the defendant obtained, as the
result of the offense(s) of conviction and, further, the defendant consents to,
and agrees not to oppose, any motion for substitute assets filed by the United
States up to the amount of proceeds obtained from commission of the
offense(s).
The Defendant expressly consents to the forfeiture of the following
substitute assets:
a. Real property including all improvements thereon and

appurtenances thereto, located at 315 12 Street, Atlantic

Beach, FL 32233, more particularly described as:

A Portion of Lot 25, Block 1, as shown on map of Selva

Marina Unit No. 1, as recorded in Plat Book 23, Page 4, of

the current public records of Duval County, Florid and

being ore particularly described as follows:

For a point of beginning, commence at the Southeasterly

corner of said Lot 25, said point being situate in the curved

Northerly right of way line of 12" Street (A 60 foot right of

way as now established), said curved Northerly right of
way line being concave Northwesterly leading

Defendant’s Initials Km 10
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 11 of 34 PagelD 33

Southwesterly and having a radius of 924.92 feet; from the
point of beginning thus described; thence Southwesterly
along and around said curved right of way line, an arc
distance of 75.02 feet; said arc being subtended by a chord
bearing and distance of South 78 degrees 19’ 41” West
75.00 feet; thence North 06 degrees 15’ 23” West,
departing said curved right of way line, a distance of 35.05
feet; thence North 01 degrees 08’ 54” West, a distance of
107.40 feet; to a point situate on the line dividing said Lot
25 and Lot 26, Block 1 of said Selva Marina Unit No. 1;
thence North 83 degrees 42’ 00” East, along said diving
line, a distance of 65.00 feet to a point on the line dividing
said Lot 25 and Lot 24, Block 1 of said Selva Marina Unit
No. 1, said point also being the Northeasterly corner of
said Lot 25; thence South 06 degrees 18’ 00” East, along
last said dividing line, a distance of 135.00 feet to a point
situate in said curved Northerly right of way lie of 12"
Street and the Point of Beginning.

Assessor’s Parcel No: 171910-0015.

The net proceeds from the forfeiture and sale of any specific asset(s) will
be credited to and reduce the amount the United States shall be entitled to
forfeit as substitute assets pursuant to 21 U.S.C. § 853(p).

The defendant agrees that forfeiture of substitute assets as authorized
herein shall not be deemed an alteration of the defendant's sentence and the
United States shall not be limited to the forfeiture of the substitute assets, if
any, specifically listed in this plea agreement.

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil, judicial or administrative forfeiture

action. The defendant consents to the filing of a motion by the United States

Defendant’s Initials km 11
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 12 of 34 PagelD 34

for immediate entry of an Order of Forfeiture of proceeds and a Preliminary
Order of Forfeiture for Substitute Assets.

The defendant also agrees to waive all constitutional, statutory and
procedural challenges (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with this Plea Agreement
on any grounds, including that the forfeiture described herein constitutes an
excessive fine, was not properly noticed in the charging instrument, addressed
by the Court at the time of the guilty plea, announced at sentencing, or
incorporated into the judgment.

The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and locate
all property subject to forfeiture (including substitute assets) and to transfer

custody of such property to the United States before the defendant’s

Defendant’s Initials k VA 12
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 13 of 34 PagelD 35

sentencing. To that end, the defendant agrees to make a full and complete
disclosure of all assets over which defendant exercises control, including all
assets held by nominees, to execute any documents requested by the United
States to obtain from any other parties by lawful means any records of assets
owned by the defendant, and to consent to the release of the defendant’s tax
returns for the previous five years. The defendant agrees to be interviewed by
the government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

The defendant agrees that, in the event the Court determines that the

defendant has breached this section of the Plea Agreement, the defendant may

Defendant’s Initials i ( fl 13
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 14 of 34 PagelD 36

be found ineligible for a reduction in the Guidelines calculation for acceptance
of responsibility and substantial assistance, and may be eligible for an
obstruction of justice enhancement.

Forfeiture of the defendant's assets shall not be treated as satisfaction of
any fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture. However, pursuant to 21
U.S.C. § 853(i), the Attorney General of the United States is authorized to
restore forfeited property to certain victims of federal crimes. The Attorney
General has delegated this authority to the Chief of the Money Laundering
and Asset Recovery Section, United States Department of Justice CMLARS)
and the granting or denial of restoration requests rests solely within the
discretion of MLARS. The determination of whether a victim may receive
restoration is governed by the regulations found in 28 C.F.R. § 9.8(b). Ifthe
requirements of 28 C.F.R. § 9.8 are met and appropriate internal approvals are
obtained, the United States will recommend to MLARS that property forfeited
in this case be restored to victims.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this

agreement. The forfeitability of any particular property pursuant to this

Defendant’s Initials Km 14
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 15 of 34 PagelD 37

agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is
final.
B. Standard Terms and Conditions

1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to or
in lieu of any other penalty, shall order the defendant to make restitution to
any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (18 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant’s

restitution obligation is satisfied.

Defendant’s Initials __/| “7 15
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 16 of 34 PagelD 38

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that
this obligation is satisfied, the Defendant agrees to deliver a check or money
order to the Clerk of the Court in the amount of $100, payable to "Clerk, U.S.
District Court" within ten days of the change of plea hearing. The defendant
understands that this agreement imposes no limitation as to fine.

a Supervised Release

The defendant understands that the offense(s) to which the defendant is
pleading provide(s) for imposition of a term of supervised release upon release
from imprisonment, and that, if the defendant should violate the conditions of
release, the defendant would be subject to a further term of imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon conviction,
a defendant who is not a United States citizen will be removed from the
United States, denied citizenship, and denied admission to the United States
in the future.

4. Sentencing Information

The United States reserves its right and obligation to report to the Court
and the United States Probation Office all information concerning the

background, character, and conduct of the defendant, to provide relevant

Defendant’s Initials k MY 16
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 17 of 34 PagelD 39

factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which the defendant pleads, to respond to
comments made by the defendant or the defendant's counsel, and to correct
any misstatements or inaccuracies. The United States further reserves its right
to make any recommendations it deems appropriate regarding the disposition
of this case, subject to any limitations set forth herein, if any.

3. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his/her financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he/she has any
interest or over which the defendant exercises control, directly or indirectly,
including those held by a spouse, dependent, nominee or other third party.
The defendant further agrees to execute any documents requested by the
United States needed to obtain from any third parties any records of assets
owned by the defendant, directly or through a nominee, and, by the execution
of this Plea Agreement, consents to the release of the defendant's tax returns

for the previous five years. The defendant similarly agrees and authorizes the

Defendant’s Initials Kot 17
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 18 of 34 PageID 40

United States Attorney's Office and the Fraud Section to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of
the defendant's federal, state, and local tax returns, bank records and any other
financial information concerning the defendant, for the purpose of making any
recommendations to the Court and for collecting any assessments, fines,
restitution, or forfeiture ordered by the Court. The defendant expressly
authorizes the United States Attorney's Office and the Fraud Section to obtain
current credit reports in order to evaluate the defendant's ability to satisfy any
financial obligation imposed by the Court.

6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or
defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or

other agents for the government regarding any recommendations by the

Defendant’s Initials NK a 18
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 19 of 34 PagelID 41

government are not binding on the Court and that, should any
recommendations be rejected, the defendant will not be permitted to withdraw
the defendant's plea pursuant to this plea agreement. The government
expressly reserves the right to support and defend any decision that the Court
may make with regard to the defendant's sentence, whether or not such
decision is consistent with the government's recommendations contained
herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority to
impose any sentence up to the statutory maximum and expressly waives the
right to appeal the defendant's sentence on any ground, including the ground
that the Court erred in determining the applicable guidelines range pursuant to
the United States Sentencing Guidelines, except (a) the ground that the
sentence exceeds the defendant's applicable guidelines range as determined by
the Court pursuant to the United States Sentencing Guidelines; (b) the ground
that the sentence exceeds the statutory maximum penalty; or (c) the ground
that the sentence violates the Eighth Amendment to the Constitution;
provided, however, that if the government exercises its right to appeal the

sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the defendant is

Defendant’s Initials k i 19
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 20 of 34 PagelID 42

released from the waiver and may appeal the sentence as authorized by 18
U.S.C. § 3742(a).

8. Scope of Agreement

It is further understood that this agreement is limited to the Office of the
United States Attorney for the Middle District of Florida and the Fraud
Section, and éantiet bind other federal, state, or local prosecuting authorities,
although the undersigned will bring the defendant's cooperation, if any, to the
attention of other prosecuting officers or others, if requested.

9. Filing of Agreement

This agreement shall be presented to the Court in open court, and filed
in this cause, at the time of the defendant's entry of a plea of guilty pursuant
hereto.

10. Voluntariness

The defendant acknowledges that the defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and the defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges

the defendant's understanding of the nature of the offense or offenses to which

Defendant’s Initials lin 20
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 21 of 34 PagelD 43

the defendant is pleading guilty and the elements thereof, including the
penalties provided by law, and the defendant's complete satisfaction with the
representation and advice received from the defendant's undersigned counsel
(if any). The defendant also understands that the defendant has the right to
plead not guilty or to persist in that plea if it has already been made, and that
the defendant has the right to be tried by a jury with the assistance of counsel,
the right to confront and cross-examine the witnesses against the defendant,
the right against compulsory self-incrimination, and the right to compulsory
process for the attendance of witnesses to testify in the defendant's defense;
but, by pleading guilty, the defendant waives or gives up those rights and there
will be no trial. The defendant further understands that if the defendant pleads
guilty, the Court may ask the defendant questions about the offense or offenses
to which the defendant pleaded, and if the defendant answers those questions
under oath, on the record, and in the presence of counsel (if any), the
defendant's answers may later be used against the defendant in a prosecution
for perjury or false statement. The defendant also understands that the
defendant will be adjudicated guilty of the offenses to which the defendant has
pleaded and, if any of such offenses are felonies, may thereby be deprived of
certain rights, such as the right to vote, to hold public office, to serve on a jury,

or to have possession of firearms.

Defendant’s Initials _ im 21
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 22 of 34 PagelD 44

11. Factual Basis

The defendant is pleading guilty because the defendant is in fact guilty.
The defendant certifies that the defendant does hereby admit that the facts set
forth in the attached “Factual Basis,” which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or the defendant's attorney with regard to such guilty

plea.

Defendant’s Initials Km 22
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 23 of 34 PageID 45

13. Certification

The defendant and the defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

DATED this_@" day of ty 2019.

Z
ee Marcotte

Defendant

LL mL SE_

 

Henry M. Coxe, III
Bedell Firm

 

Attorney for Defendant

Defendant’s Initials Kal 23

MARIA CHAPA LOPEZ

ae ae les

Tall
Tete United States Attorney

A

Frank M. Talbot, IT
Assistant United States Attorney
Chief, Jacksonville Division

ROBERT ZINK
Acting Chief
Criminal Division
Fraud Section

at a Leangft deur Ly
Joseph S. Beemsterboer J Yn)
Deputy Chief

Criminal Division

Fraud Section

Gary A. Winters
James V. Hayes
Trial Attorneys
Fraud Section
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 24 of 34 PagelD 46

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr- ]]3 -3+ 3LT8T
KYLE MARCOTTE

PERSONALIZATION OF ELEMENTS

1. Between on or about September 1, 2016 and August 10, 2018,
did you and at least one other person try to accomplish a common and
unlawful plan to violate 18 U.S.C. § 1956(a)(1)(A)Q), that is engaging in
financial transactions to promote or carry on a fraudulent pass-through billing
scheme?

2. Did you know the unlawful plan’s purpose and willfully join in

it?

Defendant’s Initials k M 24
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 25 of 34 PageID 47

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr- ]]3-Y- 3L.5BT
KYLE MARCOTTE
FACTUAL BASIS!

In 2015, Person B, the owner of a billing and software business
(Company A) and Person C, the CEO of a hospital management company
(Company B), embarked on a fraudulent scheme with laboratory owners and
others to obtain reimbursements from private health insurance companies for
urine drug tests (UDTs) by billing those tests through rural hospitals, in order
to take advantage of the high rates of reimbursement for UDTs conducted at

in-network rural hospitals.

The Pass-Through Billing Scheme at Campbellton Graceville
Hospital and Regional General Hospital

In May 2015, Company B obtained control of Campbellton Graceville
Hospital (Campbellton Graceville), a rural hospital in Graceville, Florida, by

entering into a management agreement with Campbellton Graceville’s Board

 

' The Factual Basis is prepared by the United States. The factual basis does not
include all pertinent or known facts concerning the charge and guilty plea, or all facts
that the defendant has knowledge of. The factual basis is merely a set of facts
designed to set forth sufficient information that the Court uses to determine if there is
indeed a factual basis to accept the defendant’s guilty plea.

Defendant’s Initials Kn
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 26 of 34 PagelD 48

of Directors. Person B, who functioned as CEO of Company A and a vice
president of Company B, installed Company A’s billing software at the
hospital and took over laboratory billing for the hospital.

Campbellton Graceville was a Critical Access Hospital (“CAH”), a
designation established in the Balanced Budget Act of 1997 to provide certain
benefits, such as the opportunity to obtain Medicare cost rembursement, to
small, rural hospitals. CAHs also typically had favorable reimbursement
contracts with private insurers, which were designed to ensure that hospitals in
these rural areas remained financially viable.

Laboratory A was a laboratory located near Miami that was owned and
operated by Person A. Beginning in or around November 2015, Person A,
Person B, and Person C entered into written and unwritten agreements for
Laboratory A to conduct UDTs for patients receiving substance abuse
treatment and/or for urine specimens to be directed to Campbellton
Graceville for such testing, and for Company A to submit claims for
reimbursement for those UDTs to private insurance companies under
Campbellton Graceville’s favorable contract rates, using Campbellton
Graceville’s billing credentials, specifically, its National Provider

Identification (NPI) number and Tax Identification number. This

Defendant’s Initials Kw 2
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 27 of 34 PagelD 49

arrangement was referred to as Campbellton Graceville’s “reference lab
program.” Subsequently, additional laboratories participated in the program.

The UDTs that Person A, Person B and Person C caused to be
performed under the aforementioned arrangement were for patients at
substance abuse treatment centers, residents of sober homes, and others who
were required to have regular UDTs to determine the presence or absence of
controlled substances. These patients, located in Florida and other states
around the country, were not inpatients or outpatients at Campbellton
Graceville, as required to bill for and take advantage of favorable
reimbursement contracts with private insurance carriers. Furthermore, these
patients were not even from the community surrounding Campbellton
Graceville. Campbellton Graceville primarily “accessioned” the urine
samples — that is, employees in Campbellton Graceville’s lab received samples
and entered patient and insurance data into a computer database that tied to
Company A’s billing system.

Person A, Person B and Person C caused Company A to submit claims
to insurance companies using Campbellton Graceville’s NPI and Tax ID
numbers, without disclosing that testing had taken place at Laboratory A or
that the patients for whom the UDTs were performed had no connection to

Campbellton Graceville, thereby making materially fraudulent representations

Defendant’s Initials Ky 4 3
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 28 of 34 PagelD 50

and omissions about the nature of the testing in order to obtain reimbursement
under Campbellton Graceville’s elevated contracted rates with insurance
companies. Based on these materially false misrepresentations and omissions,
insurance companies reimbursed Campbellton Graceville tens of millions of
dollars for the UDTs conducted at Laboratory A.

Person B and Person C controlled Campbellton Graceville’s bank
accounts. These individuals directed employees at Campbellton Graceville to
transfer certain of the insurance proceeds received by Campbellton Graceville
to Laboratory A.

Person B also exercised control over Regional General Hospital
(Regional General), a rural hospital in Williston, Florida with favorable
reimbursement contracts with insurers. At Regional General, Person A and
Person B engaged in an arrangement similar to the one described above, in
which UDTs were tested at Laboratory A and billed to insurance companies
using Regional General’s billing credentials, in order to receive Regional
General’s high contracted rates of reimbursement.

Involvement of MARCOTTE and his Companies

Kyle MARCOTTE was the owner of Beaches Recovery, a substance
abuse treatment facility in Jacksonville Beach, Florida, in the Middle District

of Florida. In approximately August 2015, MARCOTTE and Person A

Defendant’s Initials Kna 4
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 29 of 34 PagelD 51

agreed that Beaches Recovery would send its patients’ urine samples to
Laboratory A for UDTs to be performed, in exchange for 40% of the
insurance reimbursements received by Laboratory A. MARCOTTE and
another individual set up a company, North Florida Labs, to receive these
reimbursements from Laboratory A, and established bank accounts in North
Florida Labs’ name at JP Morgan Chase in Jacksonville, Florida.
MARCOTTE, utilizing his contacts in the substance abuse treatment
industry, subsequently brokered deals between Laboratory A and numerous
other substance abuse treatment facilities around the country, to have
Laboratory A test the facilities’ urine samples in exchange for a portion of the
insurance reimbursements received by Laboratory A. On these deals,
MARCOTTE typically took a 10% commission for himself while the facility
typically received 30% of insurance reimbursements received by Laboratory A
(in some instances the facility received more or less than 30%). Person A
caused the insurance reimbursements received by Laboratory A, which were
obtained through rural hospital billing arrangements with Person B, Person C,
and others, to be deposited into bank accounts controlled by MARCOTTE.
After receiving instructions from Person A, MARCOTTE was responsible for
dividing the money between himself and the treatment facilities. In October

2015, MARCOTTE set up a second company, KTL Labs, to handle these

Defendant’s Initials Kn 5
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 30 of 34 PagelD 52

financial transactions, and established bank accounts at JP Morgan Chase in
Jacksonville, Florida in KTL Labs’ name.

Termination of Laboratory A’s Involvement with Campbellton
Graceville and Regional General

In June 2016, Campbellton Graceville’s Board of Directors obtained an
injunction in state court to oust Company B from its management role. The
Board also suspended the reference lab program. Also around June 2016, the
Special Investigative Units (SIU) at Insurance Company A and Insurance
Company B began to investigate the spike in lab claims coming out of
Campbellton Graceville and Regional General. These and other insurers
eventually stopped paying lab claims submitted from the two hospitals.

Person A Controls Chestatee Regional Hospital and Connection
with MARCOTTE

At or around the time the reference lab program at Campbellton
Graceville was suspended, Person A sought to acquire a rural hospital. In or
about June 2016, Person A began to negotiate for the purchase of Chestatee
Regional Hospital (Chestatee), a rural hospital in Dahlonega, Georgia.
Company C, a limited liability company of which Person A was the sole
member, closed on the purchase of Chestatee in mid-August 2016. Thereafter,
working with Company D, a billing company, Person A caused claims for

UDTs that were performed at Laboratory A and/or at Chestatee, on behalf of

Defendant’s Initials [mn 6
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 31 of 34 PageID 53

persons who were not inpatients or outpatients of Chestatee or from the area

_ surrounding the hospital, to be submitted to insurance companies using
Chestatee’s NPI number and Tax ID. As at Campbellton Graceville, the
claims were submitted to insurance companies without disclosing that testing
had taken place at Laboratory A or that the patients for whom the UDTs were
performed had no connection to Chestatee, thereby making materially
fraudulent representations and omissions about the nature of the testing in
order to obtain reimbursement under Chestatee’s elevated contracted rates
with insurance companies. Based on these materially false misrepresentations
and omissions, insurance companies reimbursed. Chestatee tens of millions of
dollars for the UDTs. This occurred from approximately September 2016
through March 2018, when the billing stopped due to an investigation by an
insurance company’s SIU.

During the period of time Person A billed UDTs through Chestatee,
Person A continued to obtain urine samples sourced through MARCOTTE in
a manner similar to how samples had been sourced when UDTs were billed
through Campbellton Graceville and Regional General. MARCOTTE
supplied Beaches Recovery’s urine to Laboratory A in exchange for North
Florida Labs receiving 30% of the insurance reimbursements, and

MARCOTTE and certain sales representatives receiving portions of 10% of

Defendant’s Initials Kn 7
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 32 of 34 PagelD 54

the reimbursements for brokered deals with other substance abuse treatment
facilities, while the facilities typically received 30%.

Financial Transactions Involving Fraudulently Obtained Funds

When Person A acquired Chestatee, Person A billed insurance
companies, specifically using Chestatee to falsely obtain insurance
reimbursements for UDTs to which Person A was not otherwise entitled.
Person A told Marcotte that Chestatee was “in network” with insurance
companies and that insurance companies would pay claims if Chestatee was
referenced in the claims. Person A told Marcotte that if Person A submitted
claims to insurance companies referencing Laboratory A as the testing
laboratory, this was “out of network,” and different rembursement rates
would apply or claims would not be paid. Based on MARCOTTE’s
agreements with Person A to accept a percentage of the insurance
reimbursements in exchange for sending Beaches Recovery’s urine samples to
Laboratory A, and brokering deals with numerous other treatment centers to
send their urine samples to Laboratory A, MARCOTTE understood kickbacks
were paid to induce the continued supply of urine samples. Those urine
samples were billed to insurance companies through Chestatee, using its

favorable reimbursement contracts.

Defendant’s Initials Kyl 8
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 33 of 34 PagelD 55

As a result of the fraudulent insurance billings, Chestatee began
receiving large payments from insurance companies in or about September
2016. Person A caused Chestatee to transfer a substantial portion of those
proceeds to a bank account controlled by Laboratory A and to other bank
accounts controlled by Person A. Subsequently, Person A caused proceeds to
be transferred from Laboratory A’s bank account and other bank accounts
Person A controlled to bank accounts for KTL Labs and North Florida Labs.
From approximately September 1, 2016 through approximately August 2018,
Person A caused approximately $57,378,628.85 of insurance proceeds to be
deposited in KTL Labs and North Florida Labs’ bank accounts in
Jacksonville, Florida.

Downstream Financial Transactions by MARCOTTE

During that same timeframe, after KTL Labs received insurance
proceeds from Laboratory A and other entities controlled by Person A,
MARCOTTE caused certain of those proceeds to be transferred, through
Automatic Data Processing (“ADP”), to individuals and companies that
controlled the substance abuse treatment facilities for which MARCOTTE
had brokered deals with Person A. MARCOTTE caused almost $50 million
in payments to be made from KTL Labs’ bank accounts through ADP to at

least 88 companies and individuals. MARCOTTE also transferred funds from

Defendant’s Initials Kam 9
Case 3:19-cr-00113-TJC-JBT Document 10 Filed 07/09/19 Page 34 of 34 PagelD 56

KTL Labs to investment accounts he controlled, and engaged in financial
transactions in order to purchase real estate and items of real property. From
September 1, 2016 through August 2018, MARCOTTE retained

approximately $10,220,281.42.

Defendant’s Initials | WN 10
